ORDER

PER CURIAM.
Oliver Johnson appeals the judgment of the trial court entered upon a jury’s verdict convicting him of one count of second-degree robbery. The trial court did not err in failing to dismiss the charges against Johnson for failure to comply with the time limitations for disposition of the charges set forth in Section 217.4901 RSMo (2000). In addition, the trial court did not err in admitting identification evidence at trial. We affirm.
An extended opinion wouid have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).